SENTENCIA
San Juan, Puerto Rico, a 22 de octubre de 1958.
Examinados los autos, analizada cuidadosamente la prueba que tuvo ante sí el tribunal sentenciador y estudia-das las cuestiones que plantean las partes en sus alegatos, este Tribunal concluye que los nueve errores señalados por la parte demandada-recurrente están totalmente desprovis-tos de méritos. A nuestro juicio, la parte demandada ha incurrido en manifiesta temeridad al instar este recurso que es claramente frívolo y ha sido interpuesto con el propósito de dilatar los procedimientos, por lo cual procede imponerle la cantidad de $1,000 en concepto de honorarios de abogado en revisión que deberá pagar a la parte demandante-recu-rrida, en adición a las costas. 32 L.P.R.A. see. 1461; Regla 52.2 de las de Procedimiento Civil para el Tribunal General de Justicia; Freytes v. Municipio, 80 D.P.R. 521 (1958).
Se confirma la sentencia recurrida dictada en este caso por el Tribunal Superior, Sala de San Juan, con fecha 3 de diciembre de 1954, condenándose además a la parte deman-dada a pagar $1,000 en concepto de honorarios de abogado en revisión a la parte demandante-recurrida, en adición a las costas.
Lo acordó el Tribunal y firma el Sr. Juez Presidente, quien no intervino.